NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit


                                2007-1240, -1251, -1274

            VERIZON SERVICES CORP., VERIZON LABORATORIES, INC.,
                     and VERIZON COMMUNICATIONS, INC.,

                                                      Plaintiffs-Appellees,

                                           v.

                               VONAGE HOLDINGS CORP.
                              and VONAGE AMERICA, INC.,

                                                      Defendants-Appellants.

                                     ON MOTION

Before MICHEL, Chief Judge, GAJARSA and DYK, Circuit Judges.

PER CURIAM.

                                      ORDER

       Vonage Holdings Corp. et al. (Vonage) move for a stay, pending appeal, of the

permanent injunction issued by the United States District Court for the Eastern District

of Virginia. Verizon Services Corp. et al. (Verizon) oppose. Vonage replies.

      Upon consideration thereof,

      IT IS ORDERED THAT:

      (1)    The motion for a stay, pending appeal, is granted.

      (2)    Vonage's opening brief is due May 9, 2007. Verizon's opening brief is due

May 23, 2007. Vonage's reply brief and the joint appendix are due May 30, 2007. All

briefs must be hand-served.
       (3)   The appeal is scheduled for oral argument before the same panel at 10

a.m. on June 25, 2007.

                                             FOR THE COURT



      April 24, 2007                          /s/ Jan Horbaly
           Date                              Jan Horbaly
                                             Clerk

cc:    Peter C. McCabe, III, Esq.
       Roger E. Warin, Esq.




2007-1240, -1251, -1274                -2-